
	

113 HR 2862 IH: Freedom to Invest Act of 2013
U.S. House of Representatives
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2862
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2013
			Mr. Matheson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  temporary dividends received deduction for 2013 or 2014.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom to Invest Act of
			 2013.
		2.Temporary dividends
			 received deduction allowed for 2013 or 2014
			(a)ElectionSubsection (f) of section 965 of the
			 Internal Revenue Code of 1986 (relating to election) is amended to read as
			 follows:
				
					(f)ElectionThe taxpayer may elect to apply this
				section to—
						(1)the taxpayer’s
				last taxable year which begins before the date of the enactment of this
				subsection, or
						(2)the taxpayer’s
				first taxable year which begins during the 1-year period beginning on such
				date.
						Such
				election may be made for a taxable year only if made on or before the due date
				(including extensions) for filing the return of tax for such taxable
				year..
			(b)LimitationParagraph (1) of section 965(b) of such
			 Code is amended to read as follows:
				
					(1)In
				generalThe amount of
				dividends taken into account under subsection (a) shall not exceed the sum of
				the current and accumulated earnings and profits described in section 959(c)(3)
				for the year a deduction is claimed under subsection (a), without diminution by
				reason of any distributions made during the election year, for all controlled
				foreign corporations of the United States
				shareholder.
					.
			(c)Failure To
			 maintain employment levelsParagraph (4) of section 965(b) of
			 such Code (relating to limitations) is amended to read as follows:
				
					(4)Reduction in
				benefits for failure to maintain employment levels
						(A)In
				generalIf, during the period consisting of the calendar month in
				which the taxpayer first receives a distribution described in subsection (a)(1)
				and the succeeding 23 calendar months, the taxpayer does not maintain an
				average employment level at least equal to the taxpayer’s prior average
				employment, an additional amount equal to $25,000 multiplied by the number of
				employees by which the taxpayer’s average employment level during such period
				falls below the prior average employment (but not exceeding the aggregate
				amount allowed as a deduction pursuant to subsection (a)(1)) shall be taken
				into income by the taxpayer during the taxable year that includes the final day
				of such period.
						(B)Average
				employment levelFor purposes
				of this paragraph, the taxpayer’s average employment level for a period shall
				be the average number of full-time United States employees of the taxpayer,
				measured at the end of each month during the period.
						(C)Prior average
				employmentFor purposes of this paragraph, the taxpayer’s
				prior average employment shall be the average number of full-time
				United States employees of the taxpayer during the period consisting of the 24
				calendar months immediately preceding the calendar month in which the taxpayer
				first receives a distribution described in subsection (a)(1).
						(D)Full-time United
				States employeeFor purposes
				of this paragraph—
							(i)In
				generalThe term full-time United States employee
				means an individual who provides services in the United States as a full-time
				employee, based on the employer’s standards and practices; except that
				regardless of the employer’s classification of the employee, an employee whose
				normal schedule is 40 hours or more per week is considered a full-time
				employee.
							(ii)Exception for
				changes in ownership of trades or businessesSuch term does not
				include—
								(I)any individual who
				was an employee, on the date of acquisition, of any trade or business acquired
				by the taxpayer during the 24-month period referred to in subparagraph (A);
				and
								(II)any individual
				who was an employee of any trade or business disposed of by the taxpayer during
				the 24-month period referred to in subparagraph (A) or the 24-month period
				referred to in subparagraph (C).
								(E)Aggregation
				rulesIn determining the taxpayer’s average employment level and
				prior average employment, all domestic members of a controlled group shall be
				treated as a single
				taxpayer.
						.
			(d)Threshold
			 periodSection 965 of such Code is amended by striking
			 June 30, 2003 each place it occurs and inserting June 30,
			 2012.
			(e)Base
			 periodParagraph (2) of
			 subsection 965(c) of such Code is amended by inserting at the end of
			 subparagraph (A) the following flush sentence: For purposes of this
			 paragraph, taxable years shall not include any year for which an election under
			 section 965 was in effect..
			(f)Indebtedness
			 determination dateSubparagraph (B) of section 965(b)(3) of such
			 Code is amended by striking October 3, 2004 and inserting
			 January 11, 2013.
			(g)Conforming
			 amendments
				(1)Subsection 965(c)
			 of such Code, as amended by subsection (e), is amended by striking paragraph
			 (1) and redesignating paragraphs (2), (3), (4), and (5) as paragraphs (1), (2),
			 (3), and (4), respectively.
				(2)Paragraph
			 965(c)(4) of such Code, as redesignated by paragraph (1), is amended to read as
			 follows:
					
						(4)Controlled
				groupsAll United States
				shareholders which are members of an affiliated group filing a consolidated
				return under section 1501 shall be treated as one United States
				shareholder.
						.
				(h)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending on or after the date of the
			 enactment of this Act.
			
